Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 1 of 18




         Exhibit A
                           Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 2 of 18




                                                            Exhibit A

’194 Patent, claim 25

    Claim Element         Allegations in the Complaint                                                    Alleged Actors in the
                                                                                                          Complaint

    25. An apparatus for  Paragraph 52-54 of the Complaint:                                              Grubhub
    providing recruitment
    information,          52. The Accused Instrumentalities comprise an apparatus for providing
    comprising:           recruitment information. The infringing apparatus comprises servers, hardware,
                          software, and a collection of related and/or linked web pages and mobile
                          applications for providing recruitment information and services to individuals
                          (including individuals, independent contractors, temporary workers, and/or
                          freelancers) in the United States. On information and belief, the Accused
                          Instrumentalities comprise an apparatus with multiple interconnected
                          infrastructures, including but not limited to multiple data centers, including
                          Amazon Web Services (“AWS”) data centers located across the United States.
                          Further on information and belief, Grubhub1 employs multiple redundant data
                          centers to withstand localized outages.




1
 Grubhub does not capitalize the “H” in its name. When quoting Plaintiff’s allegations in these charts and the accompanying Motion
to Dismiss, Defendant has corrected that spelling error.


                                                                 1
 Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 3 of 18




See https://bytes.grubhub.com/cloud-infrastructure-at-grubhub-94db998a898a




                                       2
                           Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 4 of 18




                          See https://bytes.grubhub.com/cloud-infrastructure-at-grubhub-94db998a898a

                          53. On information and belief, the infringing Grubhub apparatus comprises
                          Apache Cassandra as a primary data store.

                          See: https://bytes.grubhub.com/cloud-infrastructure-at-grubhub-94db998a898a;

                          see also: https://techcrunch.com/2019/12/03/aws-launches-managed-cassandra-
                          services/

                          54. Upon information and belief, the Grubhub Accused Instrumentalities
                          comprises data centers housing memory devices, processing devices, receivers,
                          and transmitters. On information and belief, such data centers are in Illinois,
                          Texas, and Utah. See, e.g., Grubhub SEC Filing – 2014 Form S-1, available at:

                          https://www.sec.gov/Archives/edgar/data/1594109/000119312514075544/d6471
                          21ds1.htm

a memory device for       Paragraph 54-56 of the Complaint:                                                   Grubhub
storing at least one of
work schedule             54. Upon information and belief, the Grubhub Accused Instrumentalities
information and           comprises data centers housing memory devices, processing devices, receivers,
scheduling                and transmitters. On information and belief, such data centers are in Illinois,
information for at        Texas, and Utah. See, e.g., Grubhub SEC Filing – 2014 Form S-1, available at:
least one of an
individual, an            https://www.sec.gov/Archives/edgar/data/1594109/000119312514075544/d6471
independent               21ds1.htm
contractor, a
temporary worker,         55. The Grubhub Accused Instrumentalities comprise a memory device, which
and a freelancer;         stores information regarding at least work schedule information and/or scheduling
                          information for individual drivers in the Grubhub network, each of whom are, on
                          information and belief, employed by Grubhub as Independent Contractors.




                                                                   3
 Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 5 of 18




See https://www.lifewire.com/how-does-grubhub-work-4571012




See https://www.ridester.com/grubhub-driver/

56. The Grubhub Accused Instrumentalities store work schedule information for
each such driver (independent contractor) by virtue of the driver’s “Block
Scheduling” selections on the Grubhub Driver App or, in the alternative, by virtue
of the driver notifying Grubhub of his/her availability for engagement on an open
assignment. Available Blocks are open on a first-come, first-served basis for
drivers, although certain drivers with higher ranking will receive priority. Drivers
who have formally signed up for a given block of time are given assignment
priority for deliveries during the timeframe over otherwise available drivers.




                                          4
Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 6 of 18




See
https://driver.grubhub.com/?utm_source=grubhub_webdinerapp&utm_medium=
content_owned&utm_campaign=product_footer-link




                                   5
 Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 7 of 18




See https://driver-support.grubhub.com/hc/en-us/articles/360029378912-How-
do-I-log-into-and-set-upmy-Grubhub-for-Drivers-app-




See https://www.ridester.com/grubhub-driver/




                                       6
 Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 8 of 18




See https://driver-support.grubhub.com/hc/en-us/articles/360029409472-How-
do-I-sign-up-for-blocks




                                      7
                     Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 9 of 18




                    See https://www.ridester.com/grubhub-driver/
a receiver for      Paragraph 54 of the Complaint                                                   User (Grubhub mobile
receiving a first                                                                                   app and/or use of the
request,            54. Upon information and belief, the Grubhub Accused Instrumentalities Grubhub web page at
                    comprises data centers housing memory devices, processing devices, receivers, grubhub.com)
                    and transmitters. On information and belief, such data centers are in Illinois,
                    Texas, and Utah. See, e.g., Grubhub SEC Filing – 2014 Form S-1, available at:

                    https://www.sec.gov/Archives/edgar/data/1594109/000119312514075544/d6471
                    21ds1.htm

                    Paragraph 57 of the Complaint

                    57. The Grubhub Accused Instrumentalities comprise a receiver for receiving a
                    first request from a communication device associated with a hiring entity (e.g., the
                    user of the Grubhub Mobile App for Consumers and/or the user of the Grubhub
                    web page at grubhub.com). On information and belief, when a user seeks to place
                    an order using the Grubhub apparatus, a first request is generated to obtain the
                    work schedule information for the known available independent contractors in


                                                              8
                         Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 10 of 18




                         order to generate an Estimated Time for Delivery. If acceptable, the user has the
                         option of placing the order and completing the transaction.




                         See Grubhub Customers Tracking Drivers In Real Time, available at:
                         https://www.youtube.com/watch?v=pCHZIpzKSCk

wherein the first                                                                                            None
request contains
information regarding
a request to obtain at
least one of work
schedule information



                                                                  9
                         Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 11 of 18




and scheduling
information for the at
least one of an
individual, an
independent
contractor, a
temporary worker,
and a freelancer,

wherein the first        Paragraph 57 of the Complaint                                                        User (Grubhub mobile
request is received                                                                                           app and/or use of the
from a first             57. The Grubhub Accused Instrumentalities comprise a receiver for receiving a Grubhub web page at
communication            first request from a communication device associated with a hiring entity (e.g., the grubhub.com)
device associated        user of the Grubhub Mobile App for Consumers and/or the user of the Grubhub
with an employer or      web page at grubhub.com). On information and belief, when a user seeks to place
hiring entity;           an order using the Grubhub apparatus, a first request is generated to obtain the
                         work schedule information for the known available independent contractors in
                         order to generate an Estimated Time for Delivery. If acceptable, the user has the
                         option of placing the order and completing the transaction.




                                                                10
                         Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 12 of 18




                         See Grubhub Customers Tracking Drivers In Real Time, available at:
                         https://www.youtube.com/watch?v=pCHZIpzKSCk

a processing device      Paragraph 54 of the Complaint                                                     Grubhub
for processing
information              54. Upon information and belief, the Grubhub Accused Instrumentalities
contained in the first   comprises data centers housing memory devices, processing devices, receivers,
request,                 and transmitters. On information and belief, such data centers are in Illinois,
                         Texas, and Utah. See, e.g., Grubhub SEC Filing – 2014 Form S-1, available at:

                         https://www.sec.gov/Archives/edgar/data/1594109/000119312514075544/d6471
                         21ds1.htm



                                                                11
                         Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 13 of 18




wherein the                                                                                                None
processing device
generates a first
message containing
the at least one of
work schedule
information and
scheduling
information for the at
least one of an
individual, an
independent
contractor, a
temporary worker,
and a freelancer; and

a transmitter for        Paragraph 54 of the Complaint                                                     Grubhub
transmitting the first
message to the first     54. Upon information and belief, the Grubhub Accused Instrumentalities
communication            comprises data centers housing memory devices, processing devices, receivers,
device,                  and transmitters. On information and belief, such data centers are in Illinois,
                         Texas, and Utah. See, e.g., Grubhub SEC Filing – 2014 Form S-1, available at:

                         https://www.sec.gov/Archives/edgar/data/1594109/000119312514075544/d6471
                         21ds1.htm

wherein the receiver                                                                                       None
receives a second
request,

wherein the second       Paragraph 58 of the Complaint                                                     User (Grubhub mobile
request contains                                                                                           app and/or use of the
information for at       58. On information and belief, when a user completes an order using the Grubhub
least one of             Accused Instrumentalities, the order comprises a second request to engage and


                                                                12
                       Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 14 of 18




reserving, engaging,   obtain the Grubhub Independent Contractor in the vicinity, and to thereafter Grubhub web page at
and requesting, the    receive delivery/status information. On information and belief, the Independent grubhub.com)
services of the at     Contractors are notified via “push notification” when a new order is ready for
least one of an        delivery. Drivers are notified of available orders based on their proximity. If the
individual, an         initial driver does not timely respond by accepting the offer for delivery, it is
independent            passed to the next available driver for consideration. The second request is
contractor, a          confirmed, and the user is then given the options to “Track My Order” and real-
temporary worker,      time mapping features, as well as by the “ETA” and order status indications on
and a freelancer,      the Grubhub Consumer App.




                       See       Track      Your      Grubhub    Order,        available     at
                       https://www.youtube.com/watch?v=pX-4shZ1PDM



                                                           13
Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 15 of 18




See https://driver-support.grubhub.com/hc/en-us/articles/360030830171-How-
do-I-use-the-Grubhubfor-Drivers-app-to-complete-deliveries-




See https://www.ncrypted.net/blog/how-does-grubhub-work/




                                      14
Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 16 of 18




See https://www.ncrypted.net/blog/how-does-grubhub-work/




                                     15
                         Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 17 of 18




                         See https://www.ridester.com/grubhub-driver/

wherein at least one                                                                     None
of the processing
device processes the
information
contained in the
second request and at
least one of reserves,
engages, and
requests, the services
of the at least one of
an individual, an
independent
contractor, a


                                                               16
                        Case 6:20-cv-00628-ADA Document 14-1 Filed 10/02/20 Page 18 of 18




temporary worker,
and a freelancer,

the processing device                                                                   None
generates a second
message containing
information regarding
the second request,

and the transmitter                                                                     None
transmits a second
message containing
information regarding
the second request to
a second
communication
device associated
with the at least one
of an individual, an
independent
contractor, a
temporary worker,
and a freelancer.




                                                       17
